DETAILED ACTION
Election/Restrictions
Claims 4, 6, 7, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,242,026. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
Claim 1 is recited in claim 1 of U.S. Patent No. 11,242,026.
Claim 2 is recited in claim 2 of U.S. Patent No. 11,242,026.
Claim 3 is recited in claim 1 of U.S. Patent No. 11,242,026.
Claim 5 is recited in claim 4 of U.S. Patent No. 11,242,026.
Claim 8 is recited in claim 6 of U.S. Patent No. 11,242,026.
Claim 9 is recited in claim 7 of U.S. Patent No. 11,242,026.
Claim 10 is recited in claim 8 of U.S. Patent No. 11,242,026.
Claim 11 is recited in claim 9 of U.S. Patent No. 11,242,026.
Claim 12 is recited in claim 10 of U.S. Patent No. 11,242,026.
Claim 16 is recited in claim 14 of U.S. Patent No. 11,242,026.
Claim 17 is recited in claim 15 of U.S. Patent No. 11,242,026.
Claim 18 is recited in claim 16 of U.S. Patent No. 11,242,026.
Claim 19 is recited in claim 17 of U.S. Patent No. 11,242,026.
Claim 20 is recited in claim 18 of U.S. Patent No. 11,242,026.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indication of allowable subject matter outside of the double patenting rejection: Fischer et al. (WO2019/135861A1) and Sheldon et al. (USPub 2019/0381962) each disclose primary airbags installed in a dashboard of a vehicle that inflates in front of a steering wheel of the vehicle but do not disclose an auxiliary airbag also installed in the dashboard that is configured to reduce contact area between the primary airbag and the steering wheel upon impact by a person seated in a driver seat of the vehicle. Fehring (DE102007051281A1) disclose a combination of a primary and auxiliary airbag, wherein the auxiliary airbag reduces a contact area of the primary airbag between a passenger and a dashboard of the vehicle, but Fehring does not disclose the airbags being used on a driver side of a vehicle to protect impact between a driver and the steering wheel. Fehring discloses that the airbag could be used in other locations within the vehicle, but Fehring does not disclose how the airbags could be configured to avoid a steering wheel to reduce contact between the primary airbag and a steering wheel without the complicated engineering of designing the airbags with some type of pocket so as to not interfere with the steering wheel. Finally, Schneider (USPub 2019/0161044) discloses an auxiliary airbag (106) that reduces contact between a primary airbag (102) and a steering wheel, but the primary airbag is installed in a steering wheel rather than the dashboard.  None of the references alone or in combination teach a primary and auxiliary airbag both disclosed in a dashboard that are designed to deploy between a driver and a steering wheel to reduce a contact area between the primary airbag and the steering wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        12/6/2022